NO.
                                   'f
                               96-466   &   96-447
          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                  1996

DAVID SEVERNS,
         Petitioner and Respondent,


STATE OF MONTANA,
DEPARTMENT OF SOCIAL AND
REHABILITATION SERVICES,
CHILD SUPPORT ENFORCEMENT
DIVISION,
         Respondent and Appellant.




APPEAL FROM:     District Court of the Fourth Judicial District,
                 In and for the County of Missoula,
                 The Honorable John W. Larson, Judge presiding.


COUNSEL OF RECORD:
          For Appellant:
                 John M. McRae, Special Assistant Attorney General,
                 Missoula, Montana
          For Respondent:
                 Christopher Daly, Missoula, Montana


                              Submitted on Briefs:   November 14, 1996
Justice William E. Hunt, Sr. delivered the Opinion of the Court.

     Pursuant to Section I, Paragraph 3 (c), Montana Supreme Court
1995 Internal Operating Rules, the following decision shall not be

cited as precedent and shall be published by its filing as a public
document with the Clerk of this Court and by a report of its result
to State Reporter Publishing Company and West Publishing Company.
     The   Child   Support   Enforcement   ~ivision of   the   Montana
Department of Social and Rehabilitation Services (CSED) appeals the
decision of the Fourth Judicial District Court, Missoula County,
requiring the CSED to comply with an earlier order of the District
Court which the CSED failed to appeal.
     we affirm.
     David Severns (Severns) is the father of two children born of
two separate relationships.      The CSED calculated Severns' child
support obligation for each child, but Severns took issue with the
manner in which those obligations were calculated. In determining
Severns support obligation for his second child, the CSED deducted
his existing support obligation for his first child from his
available monthly income.      It then used his remaining available
monthly income as the basis for calculating the support due to his
second child.
     Severns contended that this method of calculation in effect
penalized him for having two children by two different mothers. He
contended that the child support should have been calculated by
determining the obligation for two children, deducting that amount
from his available income, and then dividing the figure by two. He
                                   2
       On appeal, the CSED addresses the propriety of the 1995 order,
which it contends was erroneous and exceeded the District Court's
authority. In response, Severns points out that the 1995 order was
an appealable one, but that the CSED did not appeal it.             In the
absence of an appeal, Severns contends that, correct or incorrect,
that order became the law of this case.
       The doctrine of "the law of the caseh refers to
       the principle that if an appellate court has passed on a
       legal question and remanded the cause to the court for
       further proceedings, the legal question thus determined
       by the appellate court will not be differently determined
       on a subsequent appeal in the same case where the facts
       remain the same.
Black's Law Dictionary (6th ed. 1990) 886-887 (citations omitted);
see also Fiscus v. Beartooth ~lectric                        ,
                                     Cooperative, Inc. (1979) 180
Mont. 434, 436, 591 P .2d 196, 1 9 7 .   The law of t h e case means t h a t
once an issue has been finally decided, whether rightly or wrongly,
it cannot again be relitigated. State v. Black (1990), 245 Mont.
39, 44, 798 P.2d 530, 533 (citing State v. Zimrnerman (19771, 175
Mont. 179, 185, 573 P.2d 174, 177).        The principle of the law of
the case promotes judicial economy and serves the need for finality
of judgments; it also stands for the proposition that there must be
an end to litigation at some point. Black, 798 P.2d at 533 (citing
State v. Perry (1988), 232 Mont. 455, 463-64, 758 P.2d 268, 273-
74).
       The doctrine of the law of the case has most often been
applied in Supreme Court decisions.          See, for example, Haines
Pipeline Construction v. Montana Power Co. (1994), 2 6 5 Mont. 282,
876 P.2d 632; In re Marriage of Becker (1992), 255 Mont. 357, 842
recalculation using another, more equitable formula. The order in
question set out the law as determined by the District Court.
Since the CSED did not appeal that judicial determination, the 1995
order of the District Court was and is the law of this case.
     It is not the function of the CSED to determine whether the
pronouncements of the District Court are correct or not; that is
the function of this Court.     If the CSED is presented with a
decision with which it disagrees, it may choose to follow it or it
may choose to appeal it. It may not, however, choose to ignore it.
     Af firmed .




We Concur:         -I
                    ;C